
  Timor-Leste 2002
  
  

  

  


Preamble


The independence of East Timor, proclaimed by the Frente Revolucionária of Independent East Timor (FRETILIN) on November 28, 1975, is internationally recognized on May 20, 2002, following the liberation of the Timorese people from the colonization and occupation of the Maubere Motherland by foreign powers.


The elaboration and adoption of the Constitution of the Democratic Republic of East Timor is the culmination of the secular resistance of the Timorese People intensified following the invasion of December 7, 1975.


The struggle waged against the enemy, initially under the leadership of FRETILIN, gave way to more comprehensive forms of political participation, particularly in the wake of the establishment of the National Council of the Maubere Resistance (CNRT) in 1987 and the National Council of Timorese Resistance (CNRT) in 1998.


The Resistance was divided into three fronts.


The armed front was carried out by the glorious Forças Armadas de Libertação Nacional de Timor-Leste (FALINTIL) whose historical undertaking is to be praised.


The action of the clandestine front, astutely unleashed in hostile territory, involved the sacrifice of thousands of lives of women and men, especially the youth, who fought with abnegation for freedom and independence.


The diplomatic front, harmoniously carried out all over the world, enabled the opening of the way for definitive liberation.


In its cultural and humane perspective, the Catholic Church in East Timor has always been able to take on the suffering of all the People with dignity, placing itself on their side in the defense of their most elementary rights.


Ultimately, the present Constitution represents a heart-felt tribute to all martyrs of the Motherland.


Thus, the Members of the Constituent Assembly, as the legitimate representatives of the People, were elected on August 30, 2001.


Based further on the results of the referendum of August 30, 1999, organized under the auspices of the United Nations, which confirmed the self-determined will for independence;


Fully conscious of the need to build a democratic and institutional culture appropriate for a State based on the rule of law where respect for the Constitution, for the laws and for democratically elected institutions constitute its unquestionable foundation;


Interpreting the profound sentiment, the aspirations and the faith in God of the People of East Timor;


Solemnly reaffirm their determination to fight all forms of tyranny, oppression, social, cultural or religious domination and segregation, to defend national independence, to respect and guarantee human rights and the fundamental rights of the citizen, to ensure the principle of the separation of powers in the organization of the State, and to establish the essential rules of multi-party democracy, with a view to building a just and prosperous nation and developing a society of solidarity and fraternity.


The Constituent Assembly, meeting in plenary session on March 22, 2002, approves and decrees the following Constitution of the Democratic Republic of East Timor.



PART I. FUNDAMENTAL PRINCIPLES



Article 1. The Republic




1. The Democratic Republic of East Timor is a democratic, sovereign, independent and unitary State based on the rule of law, the will of the people and the respect for the dignity of the human person.




2. November 28, 1975 is the Day of the Proclamation of Independence of the Democratic Republic of East Timor.



Article 2. Sovereignty and Constitutionality




1. Sovereignty resides in the people, who exercise it in accordance with the Constitution.




2. The State is subject to the Constitution and to the laws.




3. The validity of the laws and other actions of the State depend upon their compliance with the Constitution.




4. The State recognizes customary laws of East Timor, subject to the Constitution and to any legislation dealing specifically with customary law.



Article 3. Citizenship




1. There exists in the Republic of East Timor original citizenship and acquired citizenship.




2. The following citizens shall be considered original citizens of East Timor, as long as they are born in the national territory:







a.
children of a father or mother born in East Timor;






b.
children of incognito parents, stateless parents or parents of unknown nationality;






c.
children of a foreign father or mother who, being over seventeen years old, declare their will to become East Timorese nationals.






3. They will be considered original citizens of East Timor, even if they are born in a foreign territory, as children of a Timorese father or mother.




4. Acquisition, loss and reacquisition of citizenship, as well as its registration and proof, shall be regulated by law.



Article 4. Territory




1. The territory of the Democratic Republic of East Timor comprises the land surface, the maritime zone and the air demarcated by the national boundaries that historically comprise the eastern part of Timor Island, the enclave of Oecussi Ambeno, the island of Ataúro and the islet of Jaco.




2. The law fixes and defines the extent and limits of territorial waters and the exclusive economic zone, and the rights of East Timor to the contiguous zone and continental shelf.




3. The State cannot alienate any part of the East Timorese territory or the rights of sovereignty over the land, without prejudice to rectification of borders.



Article 5. Decentralization




1. The State respects, on matters of territorial organization, the principle of the decentralization of public administration.




2. The law determines and establishes and the characteristics of the different territorial levels and the administrative competences of the respective organs.




3. Oecussi Ambeno and Ataúro enjoy special administrative and economic treatment.



Article 6. Objectives of the State


The fundamental objectives of the State are:







a.
to defend and guarantee the sovereignty of the country;






b.
to guarantee and promote fundamental rights and freedoms of the citizens and the respect for the principles of the democratic State based on the rule of law;






c.
to defend and guarantee political democracy and participation of the people in the resolution of national problems;






d.
to guarantee the development of the economy and the progress of science and technology;






e.
to promote the building of a society based on social justice, by establishing material and spiritual welfare of the citizens;






f.
to protect the environment and to preserve natural resources;






g.
to affirm and value the personality and the cultural heritage of the East Timorese people;






h.
to promote the establishment and the development of relations of friendship and cooperation among all Peoples and States;






i.
to promote the harmonious and integrated development of the sectors and regions and the fair distribution of the national product;






j.
to promote an effective equality of opportunities between women and men.





Article 7. Universal Suffrage and Multi-Party System




1. The people exercise the political power through universal, free, equal, direct, secret and periodic suffrage and through other forms established in the Constitution.




2. The State shall value the contribution of the political parties for the organized expression of the popular will and for the democratic participation of the citizen in the governance of the country.



Article 8. International Relations




1. On matters of international relations, the Democratic Republic of East Timor governs itself according to the principles of national independence, the right of the Peoples to self-determination and independence, the protection of human rights, the mutual respect for sovereignty, territorial integrity and equality among States and the non-interference in domestic affairs of other States.




2. The Democratic Republic of East Timor shall establish relations of friendship and cooperation with all other peoples, aiming at the peaceful settlement of conflicts, the general, simultaneous and controlled disarmament, the establishment of a system of collective security and the establishment of a new international economic order capable of ensuring peace and justice in the relations among peoples.




3. The Democratic Republic of East Timor shall maintain privileged ties with the countries whose official language is Portuguese.




4. The Democratic Republic of East Timor shall maintain special ties of friendship and co-operation with the neighboring countries and the countries of the region.



Article 9. Reception of International Law




1. The legal system of East Timor shall adopt the general or common principles of international law.




2. Norms provided for in international conventions, treaties and agreements shall apply in the internal legal system of East Timor following their approval, ratification or accession by the respective competent organs and after publication in the official gazette.




3. All norms that are contrary to the provisions of international conventions, treaties and agreements applied in the internal legal system of East Timor are invalid.



Article 10. Solidarity




1. The Democratic Republic of East Timor shall extend its solidarity to the struggle of the peoples for national liberation.




2. The Democratic Republic of East Timor shall grant political asylum, in accordance with the law, to foreigners persecuted as a result of their struggle for national and social liberation, defense of human rights, democracy and peace.



Article 11. Valorization of Resistance




1. The Democratic Republic of East Timor acknowledges and values the secular resistance of the Maubere People against foreign domination and the contribution of all those who fought for national independence.




2. The State acknowledges and values the participation of the Church in the process of the national liberation of East Timor.




3. The State shall ensure special protection to war-disabled, orphans and other dependents of those who dedicated their lives to the struggle for independence and national sovereignty, and shall protect all those who participated in the resistance against the foreign occupation, in accordance with the law.




4. The law shall define the mechanisms for rendering homage to the national heroes.



Article 12. The State and Religious Denominations




1. The State recognizes and respects the different religious denominations, that are free in their organization and in the exercise of their own activities, with due observance of the Constitution and the law.




2. The State promotes the cooperation with the different religious denominations that contribute to the well-being of the people of East Timor.



Article 13. Official Languages and National Languages




1. Tetum and Portuguese shall be the official languages in the Democratic Republic of East Timor.




2. Tetum and the other national languages shall be valued and developed by the State.



Article 14. National Symbols




1. The national symbols of the Democratic Republic of East Timor shall be the flag, the emblem and the national anthem.




2. The emblem and the national anthem shall be approved by law.



Article 15. National Flag




1. The National Flag is rectangular and is formed by two isosceles triangles, the bases of which are overlapping. One triangle is black and its height is equal to one-third of the length overlapped to the yellow triangle, whose height is equal to half the length of the Flag. In the center of the black triangle there is a white star of five ends, meaning the light that guides. The white star has one of its ends turned towards the upper right end of the flag. The remaining part of the flag is purple-red.




2. The colors mean:







•
Golden-yellow—the wealth of the country;






•
Black—the obscurantism that needs to be overcome;






•
Purple-red—the struggle for national liberation;






•
White—peace.





PART II. RIGHTS, DUTIES, LIBERTIES AND FUNDAMENTAL GUARANTEES



TITLE I. GENERAL PRINCIPLES



Article 16. Universality and Equality




1. All citizens are equal before the law, shall exercise the same rights and shall be subject to the same duties.




2. No one may be discriminated against on grounds of color, race, marital status, gender, ethnic origin, social or economic status, political or ideological convictions, religion, education or physical or mental condition.



Article 17. Equality Between Women and Men


Women and men have the same rights and duties in all areas of political, economic, social, cultural and family life.



Article 18. Child Protection




1. Children are entitled to special protection by the family, the community and the State, particularly against all forms of abandonment, discrimination, violence, oppression, sexual abuse and exploitation.




2. Children shall enjoy all rights that are universally recognized, as well as all those that are enshrined in international conventions normally ratified or approved by the State.




3. Every child born in or outside wedlock shall enjoy the same rights and social protection.



Article 19. Youth




1. The State shall promote and encourage youth initiatives towards the consolidation of national unity, reconstruction, defense and development of the country.




2. The State shall promote education, health and vocational training for the youth as may be practicable.



Article 20. Old Age




1. All old age citizens have the right to special protection by the State.




2. The old age policy entails measures of economic, social and cultural nature designed to provide the elderly with opportunities for personal achievement through active and signifying participation in the community.



Article 21. Disabled Citizen




1. A disabled citizen shall enjoy the same rights and shall be subject to the same duties as all other citizens, except for the rights and duties which they are unable to exercise or fulfill due to their disability.




2. The State shall promote the protection of disabled citizens as may be practicable and in accordance with the law.



Article 22. East Timorese Citizens Overseas


East Timorese citizens who are or live overseas enjoy protection by the State for the exercise of their rights and are subject to duties not incompatible with their absence from the country.



Article 23. Interpretation of Fundamental Rights


Fundamental rights enshrined in the Constitution shall not exclude any other rights provided for by the law and shall be interpreted in accordance with the Universal Declaration of Human Rights.



Article 24. Restrictive Laws




1. Restriction of rights, freedoms and guarantees can only be imposed by law in order to safeguard other constitutionally protected rights or interests and in cases clearly provided for by the Constitution.




2. Laws restricting rights, freedoms and guarantees have necessarily a general and abstract nature and may not reduce the extent and scope of the essential contents of constitutional provisions and shall not have a retroactive effect.



Article 25. State of Exception




1. Suspension of the exercise of fundamental rights, freedoms and guarantees shall only take place if a state of siege or a state of emergency has been declared as provided for by the Constitution.




2. A state of siege or a state of emergency shall only be declared in case of actual or impending aggression by a foreign force, of serious disturbance or threat of serious disturbance to the democratic constitutional order, or of public calamity.




3. A declaration of a state of siege or a state of emergency shall be substantiated, specifying rights, freedoms and guarantees the exercise of which is to be suspended.




4. A suspension cannot be extended for more than thirty days, without prejudice of possible justified renewal, when absolutely necessary, for equal periods of time.




5. In no case shall a declaration of a state of siege affect the right to life, physical integrity, citizenship, non-retroactivity of the criminal law, defense in a criminal case and freedom of conscience and religion, the right not to be subjected to torture, slavery or servitude, the right not to be subjected to cruel, inhuman or degrading treatment or punishment, and the guarantee of non-discrimination.




6. Authorities are obligated to restore constitutional normality as soon as possible.



Article 26. Access to Courts




1. Access to courts is guaranteed to all for the defense of their legally protected rights and interests.




2. Justice shall not be denied for insufficiency of economic means.



Article 27. The "Ombudsman" (The Defender of Human Rights and Justice)




1. The Ombudsman is an independent organ in charge to examine and seek to settle citizens' complaints against public bodies, certify the conformity of the acts with the law, prevent and initiate the whole process to remedy injustices.




2. Citizens may present complaints concerning acts or omissions on the part of public bodies to the Ombudsman, who shall undertake a review, without power of decision, and shall forward recommendations to the competent organs as deemed necessary.




3. The Ombudsman shall be appointed by the National Parliament by absolute majority votes of its members for a term of office of four years.




4. The activity the Ombudsman shall be independent from any means of grace and legal remedies as provided for in the Constitution and the law.




5. Administrative organs and public servants have the duty to collaborate with the Ombudsman.



Article 28. Right to Resistance and Self-Defense




1. All citizens have the right to disobey and to resist illegal orders or orders that affect their fundamental rights, freedoms and guarantees.




2. The right to self-defense is guaranteed to all, in accordance with the law.



TITLE II. RIGHTS, FREEDOMS AND PERSONAL GUARANTEES



Article 29. Right to Life




1. Human life is inviolable.




2. The State recognizes and guarantees the right to life.




3. There is to be no death penalty in the Democratic Republic of East Timor.



Article 30. Right to Freedom, Security and Personal Integrity




1. All have the right to freedom, security and personal integrity.




2. No one shall be arrested or detained, except under the terms clearly provided for by applicable law, and the order of arrest or detention should always be presented for consideration by the competent judge within the legal time frame.




3. Any individual who is deprived of freedom shall be immediately informed, in a clear and precise manner, of the reasons for the detention or arrest, as well as of their rights, and allowed to contact a lawyer, directly or through a relative or a trusted person.




4. No one shall be subjected to torture and cruel, inhuman or degrading treatment.



Article 31. Application of Criminal Law




1. No one can be subjected to trial, except in accordance with the law.




2. No one can be tried and convicted for an act that does not qualify in the law as a criminal offence at the moment it was committed, nor endure security measures the provisions of which are not expressly established in previous law.




3. Penalties or security measures not expressly provided for by law at the moment the criminal offence was committed cannot be enforced.




4. No one can be tried and convicted for the same criminal offense more than once.




5. Criminal law cannot be enforced retroactively, except when the new law is in favor of the accused.




6. Anyone who has been unjustly convicted has the right to a fair compensation in accordance with the law.



Article 32. Limits on Sentences and Security Measures




1. In the Democratic Republic of East Timor, there is no perpetual imprisonment nor security measures for unlimited or indefinite duration.




2. In case of danger as a result of mental illness, security measures may be successively extended by judicial decision.




3. Criminal liability is not susceptible to transmission.




4. Persons who are subjected, on conviction, to a sentence or a security measure involving loss of freedom remain entitled to fundamental rights, subject to the limitations that necessarily derive from that conviction and from the requirements for its enforcement.



Article 33. Habeas Corpus




1. Any person who is illegally deprived of freedom has the right to apply for habeas corpus.




2. An application for habeas corpus shall be made in accordance with the law by the detainee or by any other person in the exercise of their civil rights.




3. The court shall rule on the application for habeas corpus within eight days at a hearing in the presence of both parties.



Article 34. Guarantees in Criminal Proceedings




1. Everyone charged with an offence is presumed innocent until convicted.




2. An accused person has the right to select, and be assisted by a lawyer at all states of the proceedings and the law shall determine the circumstances for which the presence of the lawyer is obligatory.




3. Every individual is guaranteed the inviolable right of a hearing and defense in criminal proceedings.




4. Evidence is of no effect if obtained by torture, coercion, infringement of the physical or moral integrity of the individual, or wrongful interference with private life, the domicile, correspondence or other forms of communication.



Article 35. Extradition and Expulsion




1. Extradition shall only take place based on a court decision.




2. Extradition on political grounds is prohibited.




3. Extradition in respect of offences punishable, under the law of the requesting State, by death penalty or life imprisonment or whenever there are grounds to assume that the person to be extradited may be subjected to torture and inhuman, degrading and cruel treatment, shall not be permitted.




4. An East Timorese national shall not be expelled or expatriated from the national territory.



Article 36. Right to Honor and Privacy


All individuals have the right to honor, good name and reputation, protection of their public image and privacy of their personal and family life.



Article 37. Inviolability of the Domicile and Correspondence




1. The domicile, the correspondence and the privacy of and other means of communication are inviolable, except in cases provided for by law as a result of criminal proceedings.




2. Any person's home shall not be entered against their will, except under the written order of a competent judicial authority and in the cases and manner prescribed by law.




3. Entry into any person's home at night against their will is expressly prohibited, except in case of serious threat to life or physical integrity of somebody inside the home.



Article 38. Protection of Personal Data




1. All citizens have the right to access personal data stored in a computer system or entered into mechanical or manual records regarding them, and may require their rectification and actualization, and have the right to know their purpose.




2. The law determines the concept of personal data, as well as the conditions applicable to the processing thereof.




3. The processing of personal data on private life, political and philosophical convictions, religious faith, party or trade union membership and ethnical origin, without the consent of the interested person, is prohibited.



Article 39. Family, Marriage and Maternity




1. The State protects the family as the society's basic unit and condition for the harmonious development of the person.




2. All have the right to establish and live in a family.




3. Marriage is based upon free consent by the parties and on terms of full equality of rights between spouses, in accordance with the law.




4. Maternity is dignified and protected, and special protection shall be guaranteed to all women during pregnancy and after delivery and working women shall have the right to be exempted from the workplace for an adequate period before and after delivery, without loss of remuneration or any other benefits, in accordance with the law.



Article 40. Freedom of Expression and Information




1. All persons have the right to freedom of expression and the right to inform and be informed impartially.




2. The exercise of freedom of expression and information cannot be limited by any type of censorship.




3. The exercise of rights and liberties referred to in this Article is regulated by law based on the imperative of respect for the Constitution and the dignity of the human person.



Article 41. Freedom of the Press and Means of Social Communication




1. Freedom of the press and other means of social communication is guaranteed.




2. Freedom of the press comprises, namely, the freedom of expression and creativity for journalists, the access to information sources, editorial freedom, protection of independence and professional confidentiality, and the right to create newspapers, publications and other means of diffusion.




3. A monopoly on the means of social communication is not permitted.




4. The State guarantees the freedom and independence of the public organs of social communication from political and economic powers.




5. The State guarantees the existence of a public radio and television service that is impartial in order to, among other objectives, protect and disseminate the culture and the traditional values of the Democratic Republic of East Timor and guarantee the expression of different opinions.




6. Radio and television stations can operate only under a license, in accordance with the law.



Article 42. Freedom of Assembly and Manifestation




1. All are guaranteed the freedom to assemble peacefully and unarmed, without a need of prior authorization.




2. To all is recognized the right of manifestation in accordance with the law.



Article 43. Freedom of Association




1. To all is guaranteed the freedom of association provided that the association is not intended to promote violence and is in accordance with the law.




2. No one can be compelled to join an association or to remain in it against their will.




3. The establishment of armed, military or paramilitary associations, including organizations of a racist or xenophobic nature or that promote terrorism, is prohibited.



Article 44. Freedom of Movement




1. Every individual has the right to move freely and to settle anywhere in the national territory.




2. Every citizen is guaranteed the right to emigrate freely, as well as the rights to return to the country.



Article 45. Freedom of Conscience, Religion and Worship




1. To all is guaranteed the freedom of conscience, religion and worship and the religious denominations that are separated from the State.




2. No one can be persecuted or discriminated against on the basis of their religious convictions.




3. The right to be a conscientious objector is guaranteed in accordance with the law.




4. The freedom to teach any religion in the framework of the respective religious denomination is guaranteed.



Article 46. Right to Political Participation




1. Every citizen has the right to participate in the political life and in the public affairs of the country, either directly or through democratically elected representatives.




2. Every citizen has the right to establish and to participate in political parties.




3. The establishment and organization of political parties shall be regulated by law.



Article 47. Right to Vote




1. Every citizen over the age of seventeen has the right to vote and to be elected.




2. The exercise of the right to vote is personal and constitutes a civic duty.



Article 48. Right to Petition


Every citizen has the right to present, individually or jointly with others, petitions, complaints and claims to organs of sovereignty or any authority for the purpose of defending their rights, the Constitution, the law or general interests.



Article 49. Defense of Sovereignty




1. Every citizen has the right and the duty to contribute towards the defense of independence, sovereignty and territorial integrity of the country.




2. Service in the army takes place in accordance with the law.



TITLE III. ECONOMIC, SOCIAL AND CULTURAL RIGHTS AND DUTIES



Article 50. Right to Work




1. Every citizen, regardless of gender, has the right and the duty to work and to choose freely his or her profession.




2. The worker has the right to labor safety and hygiene, remuneration, rest and vacation.




3. Dismissal without just cause or on political, religious and ideological grounds is prohibited.




4. Compulsory work, without prejudice to the cases provided for under penal legislation, is prohibited.




5. The State shall promote the establishment of co-operatives of production and shall lend support to household businesses as sources of employment.



Article 51. Right to Strike and Prohibition of Lock-Out




1. The workers have the right to resort to strike, the exercise of which shall be regulated by law.




2. The law defines the conditions under which services are provided, during a strike, that are necessary for the safety and maintenance of equipment and facilities, as well as minimum services that are necessary to meet essential social needs.




3. Lock-out is prohibited.



Article 52. Trade Union Freedom




1. Every worker has the right to form or join trade unions and professional associations in defense of their rights and interests.




2. Trade union freedom is sub-divided, namely, into freedom of establishment, freedom of membership and freedom of organization and internal regulation.




3. Trade unions and trade union associations shall be independent of the State and the employers.



Article 53. Consumer Rights




1. Consumers have the right to goods and services of good quality, to truthful information and protection of their health, safety and economic interests, and to reparation for damages.




2. Advertising is regulated by law, and all forms of concealed, indirect or misleading advertising are prohibited.



Article 54. Right to Private Property




1. Every individual has the right to private property and can transfer it during their lifetime or on death, in accordance with the law.




2. Private property shall not be used to the detriment of its social function.




3. The requisitioning and expropriation of property for public purposes shall only take place following fair compensation in accordance with the law.




4. Only national citizens have the right to ownership of land.



Article 55. Obligations of the Taxpayer


Every citizen with a certified income has the duty to pay tax in order to contribute to public revenues, in accordance with the law.



Article 56. Social Security and Assistance




1. All citizens are entitled to social assistance and security in accordance with the law.




2. The State shall promote, in accordance with its national resources, to the organization of a social security system.




3. The State supports and supervises the activity and the functioning of institutions of social solidarity and other non-profit institutions of recognized public interest, in accordance with the law.



Article 57. Health




1. All have the right to health and medical care, and the duty to protect and promote them.




2. The State promotes the establishment of a national health service that is universal and general. The national health service shall be free of charge in accordance with the possibilities of the State and in conformity with the law.




3. The national health service shall have, as much as possible, a decentralized participatory management.



Article 58. Housing


All have the right to housing for themselves and their family, of adequate size that meets satisfactory standards of hygiene and comfort and preserves personal intimacy and family privacy.



Article 59. Education and Culture




1. The State recognizes and guarantees that every citizen has the right to education and culture, and it is incumbent upon it to promote the establishment of a public system of universal and compulsory basic education that is free of charge in accordance with its possibilities and in conformity with the law.




2. Everyone has the right to equal opportunities and education and vocational training.




3. The State recognizes and supervises private and co-operative education.




4. The State shall ensure the access of every citizen, in accordance to their abilities, to the highest levels of education, scientific research and artistic creativity.




5. Everyone has the right to cultural enjoyment and creativity and the duty to preserve, protect and value cultural heritage.



Article 60. Intellectual Property


The State guarantees and protects the creation, production and commercialization of literary, scientific and artistic work, including the legal protection of the rights of authors.



Article 61. Environment




1. All have the right to a humane, healthy, and ecologically balanced environment and the duty to protect it and improve it for the benefit of the future generations.




2. The State recognizes the need to preserve and rationalize natural resources.




3. The State shall promote actions aimed at protecting the environment and safeguarding the sustainable development of the economy.



PART III. ORGANIZATION OF POLITICAL POWER



TITLE I. GENERAL PRINCIPLES



Article 62. Source and Exercise of Political Power


Political power emanates from the people and is exercised in accordance with the terms of the Constitution.



Article 63. Participation by Citizens in Political Life




1. Direct and active participation by men and women in political life constitutes a requirement of, and a fundamental instrument for, the democratic system.




2. The law promotes equality in the exercise of civil and political rights and nondiscrimination on the basis of gender for access to political positions.



Article 64. Principle of Renewal


No one shall hold any political office for life, or for indeterminate periods of time.



Article 65. Elections




1. Elected organs of sovereignty and of local government shall be chosen by free, direct, secret, personal and regular universal suffrage.




2. Registration of voters is compulsory and officially initiated, single and universal, to be updated for each election.




3. Electoral campaigns shall be conducted in accordance with the following principles:







a.
freedom to canvass (liberdade de propaganta eleitoral);






b.
equality of opportunity and of treatment for all candidacies;






c.
impartiality towards candidacies on the part of public entities;






d.
transparency and supervision of electoral expenditures.






4. Conversion of the votes into mandates shall observe the principle of proportional representation.




5. The electoral process is regulated by law.




6. The supervision of voters' registration and electoral acts shall be incumbent upon an independent organ, whose competences, composition, organization and functioning shall be established by law.



Article 66. Referendum




1. Voters who are registered in the national territory may be called upon to express their opinions in a referendum on issues of relevant national interest.




2. A referendum is called by the President of the Republic, following a proposal by one- third, and deliberation approved by a two-thirds majority, of the Members of the National Parliament, or following a well-founded proposal by the Government.




3. Matters falling under the exclusive competence of the Parliament, the Government and the Courts as defined by the Constitution cannot be the subject of a referendum.




4. A referendum shall only be binding where the number of voters is higher than half of the registered electors.




5. The process of a referendum is defined by law.



Article 67. Organs of Sovereignty


The organs of sovereignty shall comprise the President of the Republic, the National Parliament, the Government and the Courts.



Article 68. Incompatibilities




1. The holding of the offices of President of the Republic, Speaker of the National Parliament, President of the Supreme Court of Justice, President of the High Administrative, Tax and Audit Court, Prosecutor-General and member of Government are incompatible with one another.




2. The law shall define other incompatibilities.



Article 69. Principle of Separation of Powers


The organs of sovereignty, in their reciprocal relationship and exercise of their functions, shall observe the principle of separation and interdependence of powers established in the Constitution.



Article 70. Political Parties and the Right of Opposition




1. Political parties shall participate in organs of political power in accordance with their democratic representation based on direct and universal suffrage.




2. The right of political parties to democratic opposition, as well as the right to be informed regularly and directly on the progress of the main issues of public interest, shall be recognized.



Article 71. Administrative Organization




1. The central government shall be represented at the different administrative levels of the country.




2. Oetcussi Ambeno is governed by a special administrative policy and economic regime.




3. Ataúra enjoys an appropriate economic status.




4. The political and administrative organization of the territory of the Democratic Republic of East Timor is defined by law.



Article 72. Local Government




1. Local government is constituted by corporate bodies endowed with representative organs, with the objective of organizing the participation by citizens in solving the problems of their own community and promoting local development without prejudice to the participation by the State.




2. The organization, competence, functioning and composition of the organs of local government shall be defined by law.



Article 73. Publication of Acts




1. The normative acts shall be published by the organs of sovereignty in the official gazette.




2. Failure to publish any of the legislation referred to in number 1 above or decisions of a general nature taken by the organs of sovereignty or local government render them null and void.




3. The form of publication of other acts and decisions, and the consequences of the failure to do so, shall be determined by law.



TITLE II. PRESIDENT OF THE REPUBLIC



Chapter One. STATUS, ELECTION AND APPOINTMENT



Article 74. Definition




1. The President of the Republic is the Head of State and the symbol and guarantor of national independence and unity of the State and of the regular functioning of democratic institutions.




2. The President of the Republic is the Supreme Commander of the Armed Forces.



Article 75. Eligibility




1. To qualify as presidential candidates, East Timorese citizens must meet cumulatively the following requirements:







a.
original citizenship;






b.
at least 35 (thirty-five) years of age;






c.
to be in possession of his or her full faculties;






d.
to be proposed by a minimum of five thousand voters.






2. The President of the Republic has a term of office of five years and shall cease functioning with the swearing-in of the new President-elect.




3. The President of the Republic's term of office may be renewed only once.



Article 76. Election




1. The President of the Republic is elected by universal, free, direct, secret and personal suffrage.




2. The election of the President of the Republic shall be conducted through the system based on the majority of validly expressed votes, excluding blank votes.




3. If no candidate obtains more than half of the votes, a second round shall take place on the thirtieth day following the first voting.




4. Only the two candidates obtaining the highest number of votes shall be eligible to stand in a run-off election, provided they have not withdrawn their candidacies.



Article 77. Inauguration and Swearing-In




1. The President of the Republic shall be sworn in by the Speaker of the National Parliament and shall be inaugurated in public ceremony before the members of the National Parliament and the representatives of the other organs of sovereignty.




2. The inauguration shall take place on the last day of the term of office of the outgoing President or, in case of election due to a vacancy, on the eighth day following the publication of the electoral results.




3. At the swearing-in ceremony, the President of the Republic shall take the following oath:


I swear to God, to the people and on my honor that I will fulfill with loyalty the functions that have been invested in me, will abide by and enforce the Constitution and the laws and will dedicate all my energies and capacities to the defense and consolidation of independence and national unity."



Article 78. Incompatibilities


The President of the Republic cannot hold any other political position or public office at the national level, and under no circumstances undertake private assignments.



Article 79. Criminal Responsibility and Constitutional Obligations




1. The President of the Republic enjoys immunity in the exercise of his or her functions.




2. The President of the Republic is responsible before the Supreme Court of Justice for crimes committed in the exercise of his or her functions and for clear and serious violation of constitutional obligations.




3. It is the incumbent upon the National Parliament to initiate the criminal proceedings, following a proposal made by one-fifth, and deliberation approved by a two-third majority, of its Members.




4. The Plenary of the Supreme Court of Justice shall issue a judgment within a maximum of 30 days.




5. Conviction shall result in forfeiture of office and disqualification from re-election.




6. For crimes not committed in the exercise of his or her functions, the President of the Republic shall also be answerable before the Supreme Court of Justice, and forfeiture of office shall only occur in case of sentence to prison.




7. In the cases provided for under the previous number, immunity shall be withdrawn at the initiative of the National Parliament in accordance with provisions of number 3 of this Article.



Article 80. Absence




1. The President of the Republic cannot be absent from the national territory without the previous consent of the National Parliament or of its Standing Committee, if Parliament is in recess.




2. Failure to observe provision of number 1 of the present Article shall imply forfeiture of the office, as provided for by the previous Article.




3. The President of the Republic's private visits not exceeding fifteen days shall not require the consent of the National Parliament. Nonetheless, the President of the Republic should notify the National Parliament of such visits in advance.



Article 81. Resignation from Office




1. The President of the Republic may resign from office by a message addressed to the National Parliament.




2. Resignation shall take effect once the message is made known to the National Parliament without prejudice to its subsequent publication in the official gazette.




3. If the President of the Republic resigns from office, he or she cannot be eligible to stand for presidential elections immediately after resignation nor in the regular elections to be held after five years.



Article 82. Death, Resignation or Permanent Incapacity




1. In case of death, resignation or permanent incapacity of the President of the Republic, his or her functions shall be taken over on an interim basis by the President of the National Parliament, who shall be sworn in by the President of the National Parliament before the Members of the National Parliament and representatives of the organs of sovereignty.




2. Permanent incapacity shall be declared by the Supreme Court of Justice, which shall also have the responsibility to confirm the death of the President of the Republic and the vacancy of office resulting therefrom.




3. The election of a new President of the Republic in case of death, resignation or permanent incapacity should take place within the subsequent ninety days, after certification or declaration of death, resignation or permanent incapacity.




4. The President of the Republic shall be elected for a new term of office.




5. In case of refusal by the President-elected to take office or in case of his or her death or permanent incapacity, the provisions of this Article shall apply.



Article 83. Exceptional Cases




1. When death, resignation or permanent incapacity occur at the imminence of exceptional situations of war or prolonged emergency, or of an insurmountable difficulty of a technical or material nature, to be defined by law, preventing the holding of a presidential election by universal suffrage as provided for by Article 76, the new President of the Republic shall be elected by the National Parliament from among its members within the ninety subsequent days.




2. In the cases referred to in the previous number, the President-elect shall serve for the remainder of the interrupted term and he or she may run in the new election.



Article 84. Replacement and Interim Office




1. During temporary impediment of the President of the Republic, the presidential functions shall be taken over by the President of National Parliament or, in case of impediment of the latter, by his or her replacement.




2. The parliamentary mandate of the President of the National Parliament or of his or her replacement shall be automatically suspended over the period of time in which he or she holds the office of President of the Republic on an interim basis.




3. The parliamentary functions of the replacing or interim President of the Republic shall be temporarily taken over in accordance with the Rules of Procedures of the National Parliament.



Chapter Two. COMPETENCES



Article 85. Competences


It is exclusively incumbent upon the President of the Republic:







a.
to promulgate statutes and order the publication of resolutions by the National Parliament approving agreements and ratifying international treaties and conventions;






b.
exercise competences inherent in the functions of Supreme Commander of the Defense Force;






c.
to exercise the right of veto regarding any statutes within 30 days from the date of their receipt;






d.
to appoint and swear in the Prime Minister designated by the party or alliance parties with parliamentary majority after consultation with the political parties sitting in the National Parliament;






e.
to request the Supreme Court of Justice to undertake a preventive appraisal and abstract review of the constitutionality of the rules, as well as verification of unconstitutionality by omission;






f.
to submit relevant issues of national interest to a referendum provided in Article 66;






g.
to declare the state of siege or a state of emergency following authorization by the National Parliament, after consultation with the Council of State, the government and the Supreme Council of Defense and Security;






h.
to declare war and make peace following a Government proposal, after consultation with the Council of State and the Supreme Council of Defense and Security, under authorization of the National Parliament;






i.
to grant pardons and commute sentences after consultation with the Government;






j.
to award honorary titles, decorations and merits in accordance with the law.





Article 86. Competences with Regard to Other Organs


It is incumbent upon the President of the Republic, with regard to other organs:







a.
to chair the Supreme Council of Defense and Security;






b.
to chair the Council of State;






c.
to set dates for elections of the President and the National Parliament in accordance with the law;






d.
to request the convening of extraordinary sessions of the National Parliament, whenever imperative reasons of national interest justify it;






e.
to address messages to the National Parliament and the country;






f.
to dissolve the National Parliament in case of a serious institutional crisis preventing the formation of a government or the approval of the State Budget and lasting more than sixty days, after consultation with political parties sitting in the Parliament and with the Council of State, on pain of rendering the act of dissolution null and void, taking into consideration provisions of Article 100;






g.
to dismiss the Government and remove the Prime Minister from office after the National Parliament has rejected his or her program for two consecutive times;






h.
to appoint, swear in and remove Government Members from office, following a proposal by the Prime Minister, in accordance with number 2, Article 106;






i.
to appoint two members of the Supreme Council of Defense and Security;






j.
to appoint the President of the Supreme Court of Justice and swear in the President of the High Administrative Court, the Tax Court and the Court of Accounts;






k.
to appoint the Prosecutor-General for a term of four years;






l.
to appoint and dismiss the Deputy Prosecutor-General in accordance with number 6, Article 133;






m.
to appoint and dismiss, following proposal by the Government, the General Chief of Staff of the Defense Force, the Deputy General Chief of Staff of the Defense Force, and the Chiefs of Staff of the Defense Force, after consultation with the General Chief of Staff regarding the latter two cases;






n.
to appoint five Members for the Council of State;






o.
to appoint one member for the Superior Council of the Judiciary and for the Superior Council for the Public Prosecution.





Article 87. Competences with Regard to International Relations


It is incumbent upon the President of the Republic, in the field of international relations:







a.
to declare war in case of actual or imminent aggression and to make peace, following proposal by the Government, after consultation with the Supreme Council for Defense and Security and following authorization of the National Parliament or of its Standing Committee;






b.
to appoint and dismiss ambassadors, permanent representatives and special envoys, following proposal by the Government;






c.
to receive credential letters of accreditation and accredit foreign diplomatic representatives;






d.
conduct, in consultation with the Government, any process of negotiation towards the completion of international agreements in the field of defense and security.





Article 88. Promulgation and Veto




1. Within thirty days after receiving any draft law from the National Parliament for the purpose of its promulgation as law, the President of the Republic shall either promulgate the law or exercise the right of veto, based on substantive grounds, send a message to the National Parliament requesting a new appraisal of the statute.




2. If, within ninety days, the National Parliament confirms its vote by an absolute majority of its Members in full exercise of their functions, the President of the Republic shall promulgate the law within eight days after receiving it.




3. However, a majority of two-thirds of the Members present shall be required to ratify laws on matters provided for in Article 95 when that majority exceeds an absolute majority of the Members in full exercise of their functions.




4. Within forty days after receiving any draft law from the Government for the purpose of its promulgation as law, the President of the Republic shall either promulgate it or exercise the right of veto by way of a written communication to the Government containing the reasons for the veto.



Article 89. Powers of an Interim President of the Republic


An interim President of the Republic cannot exercise the powers specified in letters f, g, h, i, j, k, l, m, n and o of Article 86.



Chapter Three. COUNCIL OF STATE



Article 90. Council of State




1. The Council of State is the political consultative organ of the President of the Republic who presides over it.




2. The Council of State comprises:







a.
former Presidents of the Republic who were not removed from office;






b.
the President of the National Parliament;






c.
the Prime Minister;






d.
five citizens elected by the National Parliament in accordance with the principle of proportional representation and for the period corresponding to the legislative term, provided that they are not members of the organs of sovereignty;






e.
five citizens designated by the President of the Republic for the period corresponding to the term of office of the President, provided that they are not members of the organs of sovereignty.





Article 91. Competence, Organization and Functioning of the Council of State




1. It is incumbent upon the Council of State:







a.
express its opinion on the dissolution of the National Parliament;






b.
express its opinion on the dismissal of the Government;






c.
express its opinion on the declaration of war and the making of peace;






d.
express its opinion on any other cases set out in the Constitution and advise the President of the Republic in the exercise of his or her functions, when requested by the President;






e.
to draft its Rules of Procedure.






2. The meetings of the Council of State shall not be open to the public.




3. The law defines the organization and functioning of the Council of State.



TITLE III. NATIONAL PARLIAMENT



Chapter One. STATUS AND ELECTION



Article 92. Definition


The National Parliament is organ of sovereignty of the Democratic Republic of East Timor that represents all Timorese citizens with legislative supervisory and political decision making powers.



Article 93. Election and Composition




1. The National Parliament is elected by universal, free, direct, equal, secret and personal suffrage.




2. The National Parliament is constituted by a minimum of fifty-two and a maximum of sixty-five Members.




3. The law establishes the rules relating to constituencies, eligibility conditions, nominations and electoral procedures.




4. Members of the National Parliament have a term of office of five years.



Article 94. Immunities




1. The Members are not responsible for civil, criminal or disciplinary matters in regard to votes and opinions expressed by them while performing their functions.




2. Parliamentary immunities may be withdrawn in accordance with the Rules of Procedure of the National Parliament.



Chapter Two. COMPETENCE



Article 95. Competence of the National Parliament




1. It is incumbent upon the National Parliament to make laws on basic issues of the country's domestic and foreign policy.




2. It is exclusively incumbent upon the National Parliament to make laws on:







a.
the borders of the Democratic Republic of East Timor, in accordance with Article 4;






b.
the limits of territorial waters, of the exclusive economic zone and of the rights of East Timor to the adjacent area and the continental shelf;






c.
national symbols, in accordance with number 2 of Article 14;






d.
citizenship;






e.
rights, freedoms and guarantees;






f.
the status and capacity of people, family law and inheritance law;






g.
territorial division;






h.
the electoral law and the referendum system;






i.
political parties and associations;






j.
the status of Members (of the National Parliament);






k.
the status of office holders in the organs of State;






l.
the bases for the education system;






m.
the bases for the social security system, and health;






n.
the suspension of constitutional guarantees and the declaration of the state of siege and the state of emergency;






o.
the policy of defense and security;






p.
the tax policy;






q.
the budget system.






3. It is also incumbent upon (the National Parliament):







a.
to ratify the appointment of the President of the Supreme Court of Justice and of the High Administrative, Tax and Audit Court;






b.
to deliberate on progress reports by the Government;






c.
to elect one member for the Superior Council for the Judiciary and the Superior Council for the Public Prosecution;






d.
to deliberate on the State Plan and Budget and its execution report;






e.
to monitor the execution of the State budget;






f.
to approve and renounce agreements and to ratify treaties and international conventions;






g.
to grant amnesty;






h.
to give consent to trips by the President of the Republic on State visits;






i.
to improve revisions of the Constitution by a majority of two-thirds of the Members of Parliament;






j.
to authorize and confirm






k.
to propose to the President of the Republic the submission to referendum of issues of national interest.






4. It is also incumbent upon the National Parliament:







a.
to elect its Speaker and other members of the Chair;






b.
to elect five members for the Council of State;






c.
to prepare and approve its Rules of Procedure;






d.
to set up the Standing Committee and establish the other parliamentary Committees.





Article 96. Legislative Authorization




1. The National Parliament may authorize the government to make laws concerning the following matters:







a.
definition of crimes, sentences, security measures and respective prerequisites;






b.
definition of civil and criminal procedure;






c.
organization of the Judiciary and status of magistrates;






d.
general rules and regulations for the public service, the status of the civil servants and the responsibility of the State;






e.
general bases for the organization of public administration;






f.
monetary system;






g.
banking and financial system;






h.
definition of the bases for a policy of protection of the environment and sustainable development;






i.
general rules and regulations for radio and television broadcasting and other mass media communication;






j.
military or civic service;






k.
general rules and regulations for the requisition and expropriation for public utility;






l.
means and ways of intervention, expropriation, nationalization and privatization of means of production and soils on grounds of public interest, as well as criteria for the establishment of compensation in such cases.






2. Laws on legislative authorization shall define the subject, sense, scope and duration of the authorization, which may be renewed.




3. Laws on legislative authorization cannot be used more than once and shall lapse with the dismissal of the Government, with the end of the legislative term or with the dissolution of the National Parliament.



Article 97. Legislative Initiative




1. The power to initiate laws belongs to:







a.
The Members (of Parliament);






b.
The Parliamentary Groups;






c.
The Government.






2. There cannot be any presentation of bills, draft legislation or amendments involving, in any given fiscal year, any increase in State expenditure or any reduction in State revenues provided for in the Budget or Rectifying Budgets.




3. Bills and draft legislation that have been rejected cannot be re-introduced in the same legislative session in which they have been presented.




4. Bills and draft legislation that have not been voted on shall not need to be reintroduced in the ensuing legislative session, except in case of end of the legislative term.




5. Draft legislation shall lapse with the dismissal of the Government.



Article 98. Parliamentary Appraisal of Legislative Acts




1. The legislative acts other than those approved under the exclusive legislative powers of the Government may be submitted to the National Parliament for appraisal, for purposes of terminating their validity or for amendment, following a petition of one-fifth of the Members of Parliament and within thirty days following their publication, excluding the days when he functioning of the National Parliament is suspended.




2. The National Parliament may suspend, in part or in full, the force of a law until it is appraised.




3. The suspension shall lapse after the National Parliament has held 10 plenary meetings without taking a final decision.




4. If the termination of validity is approved, the law shall cease to be in force from the date of the publication of the resolution in the Official Gazette, and it shall not be published again in the same legislative session.




5. The process shall lapse if, after a statute has been submitted for appraisal, the National Parliament takes no decision on it, or, having decided to make amendments, it does not approve a law to that effect before the corresponding legislative session ends, provided fifteen plenary meetings have been held.



Chapter Three. ORGANIZATION AND FUNCTIONING



Article 99. Legislative Term




1. The legislative term comprises five legislative sessions, and each legislative session shall have the duration of one year.




2. The regular period of functioning of the National Parliament is defined by the Rules of Procedure.




3. The National Parliament convenes on a regular basis following notice by its President.




4. The National Parliament convenes on an extraordinary basis whenever so decided by the Standing Committee, at the request of one-third of Members or following notice of the President of the Republic with a view to addressing specific issues.




5. In case of dissolution, the elected National Parliament shall commence a new legislative term, the length of which shall be increased by the time needed to complete the legislative session in progress at the date of the election.



Article 100. Dissolution




1. The National Parliament shall not be dissolved during the six months immediately following its election, during the last half-year of the term of office of the President of the Republic or during a state of siege or a state of emergency, on pain of rendering the act of dissolution null and void (inexistêncía jurdica).




2. The dissolution of the National Parliament does not affect the continuance of the mandates of its Members until the first meeting of the National Parliament after the ensuing election.



Article 101. Attendance by Members of the Government




1. The Members of the Government have the right to attend plenary sessions of the National Parliament and may take the floor as provided for in the rules of procedures.




2. Sittings shall be scheduled at which members of the Government shall be present to answer questions from Members of Parliament in accordance with the Rules of Procedure.




3. The National Parliament or its Committees may request members of the Governments to take part in their proceedings.



Chapter Four. STANDING COMMITTEE



Article 102. Standing Committee




1. The Standing Committee shall sit when the National Parliament is dissolved or in recession and in the other cases provided for in the Constitution;




2. The Standing Committee shall be presided over by the President of the National Parliament and shall be comprised of Vice-Presidents and Parliament Members designated by the parties sitting in the Parliament in accordance with their respective representation.




3. It is incumbent upon the Standing Committee:







a.
to follow-up the activities of the Government and the Administration;






b.
to co-ordinate the activities of the Committees of the National Parliament;






c.
to take steps for the convening of Parliament whenever deemed necessary;






d.
to prepare and organize sessions of the National Parliament;






e.
to give its consent regarding trips by the President of the Republic in accordance with Article 80;






f.
to direct relations between the National Parliament and similar parliaments and institutions of other countries;






g.
to authorize the declaration of the state of siege or the state of emergency.





TITLE IV. GOVERNMENT



Chapter One. DEFINITION AND STRUCTURE



Article 103. Definition


The Government is the organ of sovereignty responsible for conducting and executing the general policy of the country and is the supreme organ of Public Administration.



Article 104. Composition




1. The Government is constituted by the Prime Minister, the Ministers and the Secretaries of State.




2. The Government may include one or more Deputy Prime Ministers and Deputy Ministers.




3. The number, titles and competences of ministries and secretariats of State shall be defined in a legislative act by the Government.



Article 105. Council of Ministers




1. The Council of Ministers is constituted by the Prime Minister, the Deputy Prime Ministers, if any, and the Ministers.




2. The Council of Ministers shall be convened and chaired by the Prime Minister.




3. The Deputy Ministers, if any, and the Secretaries of State may be summoned to attend meetings of the Council of Ministers, without a right to vote.



Chapter Two. FORMATION AND RESPONSIBILITY



Article 106. Appointment




1. The Prime Minister shall be designated by the political party or alliance of political parties with parliamentary majority and shall be appointed by the President of the Republic, after consultation with the political parties sitting in the National Parliament.




2. The remaining members of the Government shall be appointed by the President of the Republic on the proposal by the Prime Minister.



Article 107. Responsibility of the Government


The Government shall be accountable to the President of the Republic and to the National Parliament for conducting and executing the domestic and foreign policy in accordance with the Constitution and the law.



Article 108. The Program of the Government




1. Once appointed, the Government must develop its program, which shall include the objectives and tasks proposed, the actions to be taken and the main political guidelines to be followed in the fields of government activity.




2. Once approved by the Council of Ministers, the Prime Minister shall, within a maximum of thirty days after appointment of the Government, submit the Program of Government to the National Parliament for consideration.



Article 109. Consideration of the Program of Government




1. The Program of the Government shall be submitted to the National Parliament for consideration. When the National Parliament is not in session, its convening for this purpose shall be mandatory.




2. The debate on the program of the Government shall not exceed five days and, prior to its closing, any parliamentary group may propose its rejection or the Government may request the approval of a vote of confidence.




3. Rejection of the program of the Government shall require an absolute majority of the Members in full exercise of their functions.



Article 110. Request for Vote of Confidence


The Government may request the National Parliament to take a vote of confidence on a statement of general policy or on any relevant matter of national interest.



Article 111. Vote of No Confidence (Censura)




1. The National Parliament may, following proposal by one-quarter of the Members in full exercise of their functions, pass a vote of no confidence on the Government with respect to the implementation of its program or any relevant matter of national interest.




2. When a vote of no confidence is not approved, its signatories shall not move another vote of no confidence (censura) during the same legislative session.



Article 112. Dismissal of the Government




1. The dismissal of the Government shall occur when:







a.
at the beginning of a new legislative;






b.
by the acceptance by the President of the Republic of the resignation of the Prime Minister;






c.
by the death of the Prime Minister or by suffering a permanent physical incapacity;






d.
by the rejection of its program for the second consecutive time;






e.
by the non-approval of a vote of confidence;






f.
by the approval of a vote of no confidence by an absolute majority of the Members in full exercise of their functions;






2. The President of the Republic can only dismiss the Prime Minister in accordance with the cases provided for in the previous number and when it is deemed necessary to ensure the regular functioning of the democratic institutions, after consultation with the Council of State.



Article 113. Criminal Responsibility of the Members of Government




1. When a member of the Government is charged with a criminal offence punishable with a sentence of imprisonment for more than two years, he or she shall be suspended from his or her functions so that the proceedings can go forward.




2. When a member of the government is charged with a criminal offence punishable with a sentence of imprisonment for a maximum of two years, he or she shall be suspended from his or her functions so that the proceedings can go forward.



Article 114. Immunities of Members of the Government


No member of the Government may be detained or imprisoned without the permission of the National Parliament, except for a felonious crime punishable with a maximum sentence of imprisonment for more than two years and in flagrante delicto.



Chapter Three. COMPETENCES



Article 115. Competence of the Government




1. It is incumbent upon the Government:







a.
to define and implement the general policy of the country, after its approval by the National Parliament;






b.
to guarantee the exercise of the fundamental rights and freedoms of the citizens;






c.
to ensure public order and social discipline;






d.
to prepare the State Plan and the State Budget and to execute them after their approval by the National Parliament;






e.
to regulate economic and social sector activities;






f.
to prepare and negotiate treaties and enter into, approve, accede and renounce international agreements which do not fall within the competence of the National parliament or of the President of the Republic;






g.
to define and implement the foreign policy of the country;






h.
to ensure the representation of the Democratic Republic of East Timor in international relations;






i.
to direct the social and economic sectors of the State;






j.
to direct the labor and social security policy;






k.
to guarantee the defense and consolidation of the public domain and the property of the State;






l.
to direct and co-ordinate the activities of the ministries as well as the activities of the remaining institutions subordinate to the Council of Ministers;






m.
to promote the development of the co-operative sector and the support for household production;






n.
to support private enterprise initiatives;






o.
to take actions and make all the arrangements necessary to promote economic and social development and to satisfy the needs of the Timorese people;






p.
to exercise any other competencies as provided for by the Constitution and the law.






2. It is also incumbent upon the Government in relation to other organs:







a.
to submit bills and draft resolutions to the National Parliament;






b.
to propose to the President of the Republic the declaration of war or the making of peace;






c.
to propose to the President of the Republic the declaration of the state of siege or the state of emergency;






d.
to propose to the President of the Republic the submission to referendum of relevant issues of national interest;






e.
to propose to the President of the Republic the appointment of ambassadors, permanent representatives and special envoys;






3. The Government has exclusive legislative competence on matters concerning its own organization and functioning, as well as on the direct and indirect administration of the State.



Article 116. Competences of the Council of Ministers




1. It is incumbent upon the Council of Ministers:







a.
to define the general guidelines of the government policy, as well as those for its execution;






b.
to deliberate on a request for a vote of confidence from the National Parliament;






c.
to approve bills and draft resolutions;






d.
to approve legislative drafts, as well as international agreements that are not required to be submitted to the National parliament;






e.
to approve actions by the Government that involve an augmentation of diminution of public revenues or expenditures;






f.
to approve plans.





Article 117. Competences of Members of the Government




1. It is incumbent upon the Prime Minister:







a.
to be the Head of Government;






b.
to preside over the Council of Ministers;






c.
to direct and guide the general policy of the Government and to co-ordinate the activities of all Ministers, without prejudice to the direct responsibility of each Minister for their respective governmental department;






d.
to inform the President of the Republic on matters of domestic and foreign policy of the Government;






e.
to perform other duties attributed to it by the Constitution and the law.






2. It is incumbent upon the Ministers:







a.
to implement the policy defined for their respective Ministries;






b.
to ensure the relations between the Government and the other organs of the State in the area of responsibility of their respective Ministries.






3. Government bills must be signed by the Prime Minister and the competent Ministers in their respective subject matter.



TITLE V. COURTS



Chapter One. COURTS AND THE JUDICIARY (Tribunais e Magistratura Judicial)



Article 118. Jurisdictional Function




1. The courts are organs of sovereignty with competences to administer justice in the name of the people.




2. In exercising their functions, the courts have the right to the assistance of other authorities.




3. The courts decisions shall be binding and shall prevail over the decisions of any other authorities.



Article 119. Independence


The courts are independent and subject only to the Constitution and to the law.



Article 120. Review of Unconstitutionality


The courts shall not apply rules that contravene the Constitution or the principles contained therein.



Article 121. Judges




1. Jurisdiction rests exclusively with the judges invested in accordance with the law.




2. In exercising their functions, the judges are independent and owe obedience only to the Constitution, to the law and to their conscience.




3. Judges shall be irremovable, may not be suspended, transferred, retired or removed from office except as provided for by law.




5. The law shall regulate the judicial organization and the status of the judicial magistrates.



Article 122. Exclusiveness


Judges in office may not perform any other public or private functions, except teaching or legal research, in accordance with the law.



Article 123. Categories of Courts




1. In the Democratic Republic of East Timor, there shall be the following categories of courts:







a.
the Supreme Court of Justice and other courts of law;






b.
the High Administrative, Tax and Audit Court and other administrative courts of first instance;






c.
Military Courts.






2. Courts of exception shall be prohibited and there shall be no special courts to judge certain categories of criminal offence.




3. There may be Maritime Courts and Arbitration Courts.




4. The law shall determine the establishment, organization and the functioning of the courts referred to in the preceding numbers.




5. The law may institutionalize means and forum of the non-jurisdictional resolution of disputes.



Article 124. Supreme Court of Justice




1. The Supreme Court of Justice is the highest court of law and the guarantor of a uniform enforcement of the law, and has jurisdiction in the entire national territory.




2. It is also incumbent on the Supreme Court of Justice to administer justice on matters of juridical, constitutional and electoral nature.




3. The President of the Supreme Court of Justice is appointed by the President of the Republic from among the judges of the Supreme Court of Justice for a term of office of four years.



Article 125. Functioning and Composition




1. The Supreme Court of Justice functions:







a.
in sections, as a court of first instance, in the cases provided for in the law;






b.
in plenary, as a court of second and single instance, in the cases expressly provided for in the law.






2. The Supreme Court of Justice is composed of career judges, magistrates of the Public Prosecution or jurists of recognized merit in number to be established by law, as follows:







a.
one elected by the National Parliament;






b.
and all the others designated by the Superior Council for the Judiciary (Magistratura Judicial).





Article 126. Constitutional and Electoral Competence




1. It is incumbent upon the Supreme Court of Justice, in the domain of juridico-constitutional questions:







a.
to review and declare the unconstitutionality and illegality of normative and legislative bills by the organs of the State;






b.
to provide an anticipatory verification of the legality and constitutionality of the bills and referenda;






c.
to verify cases of unconstitutionality by commission;






d.
to verify cases of unconstitutionality by omission;






e.
to verify the legality of the establishment of political parties and their coalitions and order their registration or dissolution, in accordance with the Constitution and the law;






f.
to exercise all other competences provided for by the Constitution or the law.






2. In the specific field of elections, it is incumbent upon the supreme Court of Justice:







a.
to verify the legal requirements for candidates for the office of President of the Republic;






b.
to certify at last instance the regularity and validity of the acts of the electoral process, in accordance with the respective law;






c.
to validate and proclaim the results of the electoral process.





Article 127. Eligibility




1. Only career judges or magistrates of the Public Prosecution or jurists of recognized merit of East Timorese nationality may become members of the Supreme Court of Justice.




2. In addition to the requirements referred to in the preceding number, the law may define other requirements.



Article 128. Superior Council for the Judiciary




1. The Superior Council for the judiciary is the organ of conduct and discipline of the judges of the courts and it is incumbent upon it to appoint, assign, transfer and promote the judges.




2. The Superior Council for the Judiciary is presided over by the President of the supreme Court of Justice and is composed of the following members:







a.
one designated by the President of the Republic;






b.
one elected by the National Parliament;






c.
one designated by the Government;






d.
one elected by the judges of the courts of law from among their peers.






3. The law regulates the competence, organization and functioning of the Superior Council for the Judiciary.



Article 129. High Administrative, Tax and Audit Court




1. The High Administrative, Tax and Audit Court is the highest body in the hierarchy of the administrative, tax and audit courts, without prejudice to the competence of the Supreme Court of Justice.




2. The President of the High Administrative, Tax and Audit Court is elected for a term of office of four years from among and by respective judges.




3. It is incumbent upon the High Administrative, Tax and Audit Court as a single instance to monitor the legality of public expenditure and to audit State accounts.




4. It is incumbent upon the High Administrative, Tax and Audit court and the administrative and tax courts of first instance:







a.
to judge actions aiming at resolving disputes arising from legal, fiscal and administrative relations;






b.
to judge contentious appeals against decisions made by State organs, their respective office holders and agents;






c.
to exercise all the other functions as attributed by law.





Article 130. Military Courts




1. It is incumbent upon military courts to judge in first instance crimes of a military nature.




2. The competence, organization, composition and functioning of military courts shall be established by law.



Article 131. Court Hearings


Court hearings shall be public, unless the court hearing a matter, rules otherwise through a well-founded order to safeguard personal dignity or public morality and national security, or guarantee its own normal operation.



Chapter Two. OFFICE OF PUBLIC PROSECUTORS



Article 132. Functions and Status




1. Public Prosecutors represent the State, taking criminal action, ensuring the defense of the minors, absentees and the disabled, defending the democratic legality, and promoting the enforcement of the law.




2. Public Prosecutors constitute a hierarchically organized Magistrature, and be accountable to the Prosecutor-General of the Republic.




3. In performing their function, Public Prosecutors shall be subject to the criteria of legality, objectivity and impartiality criteria, and obedience to the directives and orders as established by law.




4. Public Prosecutors shall be governed by their own statute, and shall only be suspended, retired or dismissed under the circumstances provided for in the law.




5. It is incumbent upon the Office of the Prosecutor-General to appoint, assign, transfer and promote public prosecutors and to exercise disciplinary actions.



Article 133. Office of the Prosecutor-General




1. The Office of the Prosecutor-General is the highest authority in public prosecution, and its composition and competencies is defined by law.




2. The Office of the Prosecutor-General is directed by the Prosecutor-General, in whose absence or inability to act, shall be replaced in accordance with the law.




3. The Prosecutor-General shall be appointed by the President of the Republic for a term of office of six years, in accordance with the terms established by law.




4. The Prosecutor-General is accountable to the Head of State and shall submit annual reports to the National Parliament.




5. The Prosecutor-General shall request the Supreme Court of Justice to make a generally binding declaration of unconstitutionality of any law ruled unconstitutional in three concrete cases.




6. The Deputy Prosecutor-General shall be appointed, dismissed or removed from office by the President of the Republic after consultation with the Superior Council for the Public Prosecution.



Article 134. Superior Council for the Public Prosecution




1. The Superior Council for the Public Prosecution is an integral part of the office of the Prosecutor-General.




2. The Superior Council for the Public Prosecution is presided over by the Prosecutor-General and is composed of the following members:







a.
one designed by the President of the Republic;






b.
one elected by the National Parliament;






c.
one designated by the Government;






d.
one elected by the magistrates of the Public Prosecution from among their peers.






3. The law regulates the competence, organization and the functioning of the Superior Council for the Public Prosecution.



Chapter Three. LAWYERS



Article 135. Lawyers




1. Legal and judicial aid is of social interest, and lawyers and defenders shall be governed by this principle.




2. The primary role of lawyers and defenders is to contribute to the good administration of justice and the safeguarding of the rights and legitimate interests of the citizens.




3. The activity of lawyers is regulated by law.



Article 136. Guarantees in the Activity of Lawyers




1. The State shall, in accordance with the law, guarantee the inviolability of documents related to legal proceedings, no search, seizure, listing or other judicial measures shall be permitted without the presence of the competent magistrate and, whenever possible, of the lawyer concerned.




2. The lawyers have the right to contact their clients personally with guarantees of confidentiality, especially where the clients are under detention or arrest in military or civil prison centers.



TITLE VI. PUBLIC ADMINISTRATION



Article 137. General Principles of Public Administration




1. Public Administration shall aim at meeting public interest, in the respect for the legitimate rights and interests of citizens and constitutional institutions.




2. The Public Administration is structured to prevent excessive bureaucratization, provide more accessible services to the people and to ensure the contributions of individuals interested in its efficient management.




3. The law establishes the rights and guarantees of the citizens, namely against acts likely to affect their legitimate rights and interests.



PART IV. ECONOMIC AND FINANCIAL ORGANIZATION



TITLE I. GENERAL PRINCIPLES



Article 138. Economic Organization


The economic organization of East Timor shall be based on the combination of community forms with free initiative and business management, as well as on the coexistence of the public sector, the private sector and the co-operative and social sector of ownership of the means of production.



Article 139. Natural Resources




1. The resources of the soil, the subsoil, the territorial waters, the continental shelf and the exclusive economic zone, which are essential to the economy, shall be owned by the State and must be used in a just and equitable (iqualitáia) manner in accordance with national interests.




2. The conditions for the exploitation of the natural resources referred to in number 1 above must lend themselves to the establishment of obligatory financial reserves, in accordance with the law.




3. The exploitation of the natural resources shall preserve the ecological balance and prevent destruction of ecosystems.



Article 140. Investments


The State shall promote national investment and establish conditions to attract foreign investment, taking into consideration the national interests, in accordance with the law.



Article 141. Land


Ownership, use and development of land as one of the factors for economic production shall be regulated by law.



TITLE II. FINANCIAL AND TAX SYSTEM



Article 142. Financial System


The structure of the financial system shall be determined by the law in such a way as to guarantee that savings are encouraged and built up with security and that the financial resources necessary for economic and social development are provided.



Article 143. Central Bank




1. The State shall establish a national central bank jointly responsible for the definition and implementation of the monetary and financial policy.




2. The law defines the functions and the relationship of the Central Bank with the National Parliament and the Government, safeguarding the management autonomy of the financial institution.




3. The Central Bank has exclusive competence for issuing the national currency.



Article 144. Tax System




1. The State shall establish a tax system aimed at meeting the financial requirements of the State and the fair distribution of national income and wealth.




2. The taxes shall be established by law, which shall determine the incidence, tax benefits and guarantees of taxpayers.



Article 145. State Budget




1. The State Budget is prepared by the Government and approved by the National Parliament.




2. The Budget law shall provide, based on efficiency and efficacy, a breakdown of the revenues and expenditures of the State, as well as preclude the existence of secret appropriations and funds.




3. The execution of the Budget is monitored by the High Administrative, Tax and Audit Court and by the National Parliament.



PART V. NATIONAL DEFENSE AND SECURITY



Article 146. Defense Force




1. The armed forces of East Timor, FALINTIL-ETDF, composed exclusively by national citizens, have the responsibility of providing military defense for the Democratic Republic of East Timor and shall have a single system of organization for the whole national territory.




2. FALINTIL-ETDF shall guarantee national independence, territorial integrity and the freedom and security of the populations against any aggression or external threat, in respect for the constitutional order.




3. FALINTIL-ETDF shall be non-partisan and shall owe obedience to the competent organs of sovereignty in accordance with the Constitution and the laws, and shall not intervene in any political matter.



Article 147. Police and Security Forces




1. The police shall defend the democratic legality and guarantee the internal security of the citizens, and shall be strictly non-partisan.




2. The prevention of crime shall be undertaken with due respect for human rights.




3. The law shall determine the rules and regulations for the police and other security forces.



Article 148. Superior Council of Defense and Security




1. The Superior Council of Defense and Security is the consultative organ of the President of the Republic on matters relating to the defense and sovereignty.




2. The Superior Council for Defense and Security is presided over by the President of the Republic and must include civilian and military representatives, the number of civilian entities being higher than the number of military representatives.




3. The composition, organization and the functioning of the Superior Council for Defense and Security shall be defined by law.



PART VI. GUARANTEE AND REVISION OF THE CONSTITUTION



TITLE I. GUARANTEE OF THE CONSTITUTION



Article 149. Anticipatory Review (fiscalização preventiva) of Constitutionality




1. The President of the Republic may request the Supreme Court of Justice to undertake an anticipatory review of the constitutionality of any bill submitted to him or her for promulgation.




2. The preventive review of the constitutionality may be requested within twenty days from the date on which the bill is received, and the Supreme Court of Justice shall hand down its ruling within twenty-five days, a time limit that may be reduced by the President of the Republic for reasons of urgency.




3. If the Supreme Court of Justice rules that the statute is unconstitutional, the President of the Republic shall send a copy of the ruling within twenty-five days, a time limit that may be reduced by the President of the Republic for reasons of urgency.




4. The veto for unconstitutionality of a bill from the National Parliament that has been submitted for promulgation can be circumvented under Article 88, with the necessary adaptations.



Article 150. Abstract Review of Constitutionality


A declaration of unconstitutionality may be requested by:







a.
the President of the Republic;






b.
the President of the National Parliament;






c.
the Prosecutor-General, based on the refusal by the courts, in three concrete cases, to apply a statute deemed unconstitutional;






d.
the Prime Minister;






e.
one-fifth of the Members of the National Parliament;






f.
the Ombudsman (Provedor).





Article 151. Unconstitutionality by Omission


The President of the Republic, the Prosecutor-General and the Ombudsman may request the Supreme Court of Justice to review the unconstitutionality by omission of any legislative measures deemed necessary for the implementation of the constitutional norms.



Article 152. Appeals on Constitutionality




1. The Supreme Court of Justice has jurisdiction to hear appeals against any of the following court decisions:







a.
decisions refusing to apply a legal rule on the grounds of unconstitutionality;






b.
decisions applying a legal rule the constitutionality of which was challenged during the proceedings.






2. An appeal under paragraph (1) (b) above may be brought only by the party who raised the question of unconstitutionality.




3. The law regulates the regime for filing appeals.



Article 153. Decisions of the Supreme Court of Justice


The decisions of the Supreme Court of Justice shall not be appealable and shall be published in the official gazette, and have a general binding effect on processes of abstract and concrete monitoring, when dealing with unconstitutionality.



TITLE II. CONSTITUTIONAL REVISION



Article 154. Initiative and Time of Revision




1. The initiative for constitutional revision is incumbent upon the Members of Parliament and the Parliamentary Groups.




2. The National Parliament may revise the Constitution after six years have elapsed since the last date of publication of the last law revising the Constitution was published.




3. The period of six years for the first constitutional review is counted from the day the present Constitution enters into force.




4. The National Parliament, regardless of any time frame, can take on powers to revise the Constitution by a majority of four-fifths of the Members of Parliament in full exercise of their functions.




5. Proposals for revision must be deposited with the National Parliament one hundred and twenty days prior to the date of the commencement of the debate.




6. After submission of a proposal for constitutional revision under the terms of number 5 above, any other proposal shall be submitted within thirty days.



Article 155. Approval and Promulgation




1. Amendments to the Constitution shall be approved by a majority of two-thirds of the Members of Parliament in full exercise of their functions.




2. The new text of the Constitution shall be published together with the revision law.




3. The President of the Republic shall not refuse to promulgate a revision law.



Article 156. Limits on Matters of Revision




1. Laws revising the Constitution shall respect:







a.
national independence and unity of the State;






b.
the rights, freedoms and guarantees of citizens;






c.
the republican form of government;






d.
the separation of powers;






e.
the independence of the courts;






f.
the multi-party system and the right of democratic opposition;






g.
the free, universal, direct, secret and regular suffrage of the office holders of the organs of sovereignty, as well as the system of proportional representation;






h.
the principle of administrative deconcentration and decentralization;






i.
the National Flag;






j.
the date of proclamation of national independence.






2. Matters contained in paragraphs c) and i) may be reviewed through a national referendum, in accordance with the law.



Article 157. Limits on Time of Revision


No action may be taken to revise the Constitution during a state of siege or a state of emergency.



PART VII. FINAL AND TRANSITIONAL PROVISIONS



Article 158. Treaties, Agreements and Alliances




1. Confirmation, accession and ratification of bilateral and multilateral conventions, treaties, agreements or alliances that took place before the entry into force of the present Constitution shall be decided upon on a case-by-case basis by the respective competent organs.




2. The Democratic Republic of East Timor shall not be bound by any treaty, agreement or alliance entered into prior to the entry into force of the Constitution which is not confirmed or ratified or has not been adhered to, pursuant to number 1 above.




3. The Democratic Republic of East Timor shall not recognize any acts or contracts concerning the natural resources, referred to in number 1 of Article 139 entered into or undertaken prior to the entry into force of the Constitution which are not confirmed by the competent organs after the Constitution enters into force.



Article 159. Working Languages


The Indonesian and the English languages shall be working languages within the public administration side by side with official languages as long as it is deemed necessary.



Article 160. Serious Crimes


Acts committed between the 25th of April 1974 and the 31st of December 1999 that can be considered crimes against humanity of genocide or of war shall be liable to criminal proceedings in the national or international courts.



Article 161. Illegal Appropriation of Assets


Illegal appropriation of mobile and fixed assets that took place before the entry into force of the present Constitution is considered crime and shall be resolved as provided for in the Constitution and the law.



Article 162. Reconciliation




1. It is incumbent upon the Commission for Reception, Truth and Reconciliation to discharge functions conferred to it by UNTAET Regulation No. 2001/10.




2. The competences, mandate and the objectives of the Commission may be redefined by the Parliament whenever necessary.



Article 163. Transitional Judicial Organization




1. The collective judicial instance existing in East Timor, integrated by national and international judges with competences to judge serious crimes committed between the 1st of January and the 25th of October 1999, shall remain in effect for the time deemed strictly necessary to conclude the cases under investigation.




2. The judicial Organization existing in East Timor on the day the present Constitution enters into force shall remain in effect until such a time as the new judicial system is established and starts its functions.



Article 164. Transitional Competence of the Supreme Court of Justice




1. After the Supreme Court of Justice starts its functions and before the establishment of courts as referred to in Article 129, the respective competence shall be exercised by the Supreme Court of Justice and other courts of justice.




2. Until such a time as the Supreme Court of Justice is established and starts its functions all powers conferred to it by the Constitution shall be exercised by the highest judicial instance of the judicial organization existing in East Timor.



Article 165. Previous Law


Laws and regulations in force in East Timor shall continue to be applicable to all maters except to the extent that they are inconsistent with the Constitution or the principles contained therein.



Article 166. National Anthem


Until the national anthem is approved by the ordinary law pursuant to number 2 of Article 14 "Pátria, Pátria, Timor -Leste a nossa nação" shall be sung in official ceremonies.



Article 167. Transformation of the Constitutional Assembly




1. The Constitutional Assembly shall be transformed into a National Parliament upon the approval of the Constitution of the Republic.




2. The National Parliament, in its first term of office, shall be exceptionally comprised of eighty-eight deputies.




3. The President of the Constituent Assembly shall remain in office until the National Parliament elects its President in conformity with the Constitution.



Article 168. The Transitional Government


The Government appointed under UNTAET Regulation No. 2001/28 shall remain in office until the first Constitutional Government is appointed and sworn in by the President of the Republic, in conformity with the Constitution.



Article 169. Presidential Election of 2002


The President elected under UNTAET Regulation No. 2002/01 shall take on the competences and fulfill the mandate provided for in the Constitution.



Article 170. Entry into Force of the Constitution


The Constitution of the Democratic Republic of East Timor shall enter into force on the 20th of May of 2002.

